Mr. Justice Yerger
delivered the opinion of the court.
This suit was commenced to enforce the provisions of the second section of an act, amending the charter of the town of Aberdeen, approved the 23d of February, 1846. That section, among other things, provides: ffThat the mayor and aldermen of said town shall have power to make an assessmentsof taxes upon any lot or lots in said town, to any amount that they may deem proper and necessary for the purpose of making improvements on the street or streets in front of said lot or lots.”
It is alleged, 4hat this provision of the statute is in conflict with the first section of article one of- the constitution, and is, therefore, void. From the examination we have given to this subject, we are unable to perceive in what particular this act of the legislature violates the constitution.
In the case of Harrison v. The Mayor and Council of Vicksburg, 3 S. & M. 585, it was held by this court, that “ the State has an undoubted power to tax persons and property within its limits; and it may delegate such power to a civil corporation, so far as it may be necessary for the good government of the corporation.” See also Godden v. Crump, 7 Leigh, R. 120, Indeed, the general power existing in the legislature to “ delegate a power to municipal corporations, to tax to the extent necessary and proper for the good government of the corporation within its limits, is not denied ..by the counsel for the plaintiff in error. But it is said, that the act of the legislature *462■under consideration, discriminates between the owners of different lots in the town of Aberdeen, by which the owner of one lot in the town may be made to pay a higher tax than the owner of another lot of equal or greater value; that the taxes are, therefore, not equal and uniform, and thus an inequality of burdens is placed upon the different members of the same corporation.
There is nothing in the constitution which declares that all taxes shall be assessed ad valorem, or which denies to the legislature the power of levying specific taxes. Nor is there any provision in that instrument declaring that all taxes shall be equal and uniform, although, in our opinion, the taxing power should always be exercised so as to produce as near as possible an equality and uniformity in the burdens imposed upon each member of the community. We are unable to see in what manner the act-before us contravenes this principle.
It confers upon the mayor and aldermen the power to assess “ taxes upon any lot or lots in said town, to any amount they may deem necessary and proper, for the purpose of making improvements on the streets in front of said lot or lots.”
This tax, we conceive, is equal and uniform in every legitimate sense in which those words can be applied to taxes or the taxing power. It is equal, because it imposes upon the owner of every lot the costs and expenses incident to the improvement ■of the street in front of his lot; and it is uniform, because it .applies to the owner of every lot situated upon any street in the town which the mayor and aldermen may direct to be improved. But it is said to be unequal because the costs of improvement are assessed upon the lots situated upon the streets ordered to be improved. We do not think that this mode of assessing the tax is illegal or-improper.
As before remarked, there is nothing in the constitution, laws, or policy of this State which requires that taxes shall be assessed ad valorem upon every species of property in the State. It is perfectly competent to designate and specify the particular class or kind of property on which the tax shall be levied; and when this is done, so long as it exempts no property falling within that designation from the operation of the *463tax, no valid objection can be urged against it. Had an ad valorem tax upon all the property of all the citizens in the town of Aberdeen been assessed and appropriated to the improvement of the streets in a particular part of the town, the owners of property not situated upon those streets would have had much more reason to complain of the inequality of the tax and its appropriation, than the parties to this suit to complain of the present assessment. Every owner of property situated on a street where the improvements are made derives a peculiar benefit from the improvement made in front of his property, distinct from that which he enjoys in common with the rest of the community; and as the tax applies equally upon all owning property of the description assessed, we see no valid objection against enforcing it.
In the case of Goddard, Petitioners, &c., 16 Pick. R. 504, a decision was made by the supreme court of Massachusetts in a case very analogous to the one before us. The court reached the same conclusion on the point which we have; and the reasons and arguments of the court in that case would remove any doubt, if any had existed, of the correctness of our opinion. We do not find any error in the record, and, therefore, affirm the judgment.